DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	This office action is in response to the claims filed on 9/27/2021. Claims 2-3, 5, 15, and 17 are cancelled. Claims 1, 4, 6-14, and 16 are pending in the instant application.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
	Claim 12 recites “first end means” and “second end means” in line 2.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4, 6, 8, 11-12, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Collins et al. (US 2012/0059293 A1) in view of Instructables (Instructables.com NPL, 2015).
With respect to claim 1, Collins teaches An apparatus for massage (Fig. 2C, Abstract, “Stimulation may be provided by moving the stimulating elements across the body surface”) comprising: a first rope (Fig.2C, top “flexible elongated member” 224, [0060] where the frame 124 is comprised of elongated members and paragraph [0042] describes the frame as being made out of rope) extending from a first end to a second end (from left to right, Fig.2C); a second rope (Fig.2C bottom “flexible elongated member”) extending from a first end to a second end (from left to right, Fig.2C); a first handle (left handle 108) operably connected to the first ends of the first rope elongated member and the second rope (Fig.2C where the handle 108 is connected to the first ends of the first and second ; a second handle (right handle 108) operably connected to the second ends of the first rope elongated member and the second elongated member (Fig.2C where the handle 108 is connected to the second ends of the first and second elongated members via springs 104); and a first massage spool assembly (“stimulating element” 136A of Fig.3 is an exemplary embodiment of the sphere shaped stimulating element of FIG.2C, [0064]) comprising: a first spool disposed between the first rope and the second rope, wherein the first spool comprises a through hole (308) extending along a central axis thereof (Fig.3); a first spool securing string (Fig.2C, 132) extending through the through hole (308) and connected to the first rope (top elongated member) and the second rope (bottom elongated member); wherein the first spool securing string (132) secures the first spool (136A) to the first rope (top elongated member 224) and the second rope (bottom elongated member 224) such that the first spool (136A) is rotatable relative to the first rope (top elongated member 224) and the second rope (bottom elongated member 224) about the central axis (308).
Collins does not teach that the first and second ropes are braided and comprising one or more recycled plastic bags, and a second spool securing string extending through the through hole and connected to the first rope and the second rope.
However, Instructables teaches a rope made out of braided recycled plastic bags (Page 3 teaches making cord/rope out of plastic shopping bags and describes the rope as braided. “Recycled” is interpreted as merely reusing or repurposing a material, e.g. plastic bags).
Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the rope disclosed by Collins to be made of recycled plastic bags as taught by Instructables in order to construct a massager using simple household items which are strong and waterproof (Instructables; Page 3) and reduce material waste by recycling plastic bags.
Collins as modified by Instructables does not teach a second spool securing string extending through the through hole and connected to the first rope and the second rope.
St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. (1977).
With respect to claim 4, Collins as modified teaches the limitations of claim 1. Collins also teaches that the securing strings 132 are made from rope ([0040], where the frame 124 comprises mounts 132, and the frame is made from rope).
Collins as modified does not teach wherein the first spool securing string and the second spool securing string comprise one or more recycled plastic bags.
However, Instructables teaches a rope made out of braided recycled plastic bags (Page 3 teaches making cord/rope out of plastic shopping bags and describes the rope as braided. “Recycled” is interpreted as merely reusing or repurposing a material, e.g. plastic bags).
Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the securing strings made from rope disclosed by Collins as modified to also be made of recycled plastic bags as taught by Instructables in order to construct a massager using simple household items which are strong and waterproof (Instructables; Page 3) and reduce material waste by recycling plastic bags.

claim 6, Collins as modified teaches wherein the first spool comprises an upper flange (Collins, top ridge shown in Fig.3, 136A) and a lower flange (Collins, bottom ridge shown in Fig.3, 136A).
With respect to claim 8, Collins as modified teaches wherein the first spool securing string (Collins, 132) is tied to the first rope (top elongated member 224, Fig.2C) and the second rope (bottom elongated member 224, see Fig.2C) and wherein the second spool securing string is tied to the first rope and the second rope (with the modification in claim 1 above the second securing string is a duplication of the first securing string and is therefore tied to the first rope and the second rope with the first securing string).
With respect to claim 11, Collins as modified teaches wherein the first rope (Collins, top member 224) is connected to the first handle (left handle 108) via a first connection (springs 104) and to the second handle (right 108) via a second connection (springs 104) and wherein the second rope (bottom member 224) is connected to the first handle via the first connection (springs 104) and to the second handle (right handle 108) via the second connection (springs 104).
With respect to claim 12, Collins teaches wherein the second rope (Collins, Fig.2C, bottom member 224) is tied to the first handle (left handle 108) at first end means (spring 104) and to the second handle (right handle 108) at second end means (spring 104).
With respect to claim 14, Collins as modified teaches further comprising a second massage spool assembly comprising (Collins, Fig.3): a second spool (136A) disposed between the first rope (top rope member 224) and the second rope (bottom rope member 224), wherein the second spool comprises a through hole (308) extending along a central axis thereof (see Fig.3); a third spool securing string (132) extending through the through hole (308) in the second spool (136A) and connected to the first rope (top rope 224) and the second rope (bottom rope 224); and a fourth spool securing string extending through the through hole in the second spool and connected to the first rope and the second rope (all securing strings 132 are comprised of at least two securing strings as found in the modification in claim 1); wherein the third spool securing string and the fourth spool securing string secure the second spool to the first rope and the second rope such that the second spool is rotatable relative to the first rope and the second rope about the central axis (Collins, see Fig.3).
With respect to claim 16, Collins as modified teaches wherein at least one of the first and second connections (Collins, 104) is removable to allow for adjustments to lengths of the first rope and the second rope ([0040], where the handles 108 comprise mounts 120 in the form of openings which accept a loop type connector 128 for attachment to the handle).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Collins et al. (US 2012/0059293 A1) in view of Instructables (Instructables.com NPL, 2015) as applied to claim 1 above, and further in view of Bernhard (US 1353761).
With respect to claim 7, Collins as modified teaches the limitations of claim 1.
Collins as modified does not teach wherein the first spool comprises wood.
However, Bernhard teaches a spool made from wood to provide a spool that is exceedingly strong (col.1, lines 13-16).
Therefore, it would have been obvious to one having ordinary skill in the art a time before the effective filing date of the claimed invention to modify the spool of Collins as modified to be made of wood as taught by Bernhard to provide a spool that is exceedingly strong.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Collins et al. (US 2012/0059293 A1) in view of Instructables (Instructables.com NPL, 2015) as applied to claim 1 above, and further in view of Borgelt (US 2390505)..
With respect to claim 9, Collins as modified teaches the limitations of claim 1.
wherein the first spool securing string is braided into the first rope and the second rope and wherein the second spool securing string is braided into the first rope and the second rope.
However, Borgelt discloses a known method of braiding a strand into a rope by splicing (Col. 1, lines 7-11).
Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to braid the spool securing strings disclosed by the modified device of Collins as modified via splicing as taught by Borgelt in order to secure the strings into the first and second rope (Borgelt; Figs 2-4 show this can be done in the middle of a rope where the securing strings would be located in the modified device of Collins) in order to provide a very practical way to secure additional strands to most ropes (Borgelt; Col. 1, lines 18-19).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Collins et al. (US 2012/0059293 A1) in view of Instructables (Instructables.com NPL, 2015) as applied to claim 1 above, and further in view of Brodsky (US 2013/00854126 A1).
With respect to claim 10, Collins as modified teaches the limitations of claim 1. 
Collins as modified is silent on the material that comprises the handle and does not teach wherein the first handle and the second handle comprise wood.
However, Brodsky teaches a massage device (Fig.1) comprising a first and second handle (top and bottom handles 300) that comprise wood ([0026]).
Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the handles of Collins as modified to be comprised of wood as taught by Brodsky as a known material to ensure a secure grip of the device.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Collins et al. (US 2012/0059293 A1) in view of Instructables (Instructables.com NPL, 2015) as applied to claim 1 above, and further in view of Thomsen (US 4191009).
With respect to claim 13, Collins as modified teaches the limitations of claim 1.
Collins as modified does not teach wherein the first rope and the second rope are configured to be adjustable in length and configured such that each of the first rope and the second rope is adjustable by addition of braided plastic bags to each of the first rope and the second rope.
However, Thomson teaches it is known to join two rope lengths together by splicing, thus making a rope adjustable in length (Col. 1, lines 13-16).
Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to further modify the massager disclosed by Collins as modified by unwinding the recycled plastic bag ropes and braiding in an additional recycled plastic bag rope in order to make the massage device longer which would accommodate taller users with longer arms and/or wider backs.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 7, and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jonas (DE 9401302 U1) teaches a similar massage device.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CANA A GALLEGOS/Examiner, Art Unit 3785           

/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785